Exhibit 10.1

EIGHTH AMENDMENT TO MASTER REPURCHASE AGREEMENT

THIS EIGHTH AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “Amendment”), dated
as of March 2, 2012, is by and between DHI Mortgage Company, Ltd., a Texas
limited partnership (the “Seller”), and U.S. Bank National Association, a
national banking association, as a Buyer, as Administrative Agent, and as
Syndication Agent (“U.S. Bank”).

RECITALS

A. The Seller and U.S. Bank are parties to that certain Master Repurchase
Agreement dated as of March 27, 2008, as amended by a First Amendment to Master
Repurchase Agreement dated as of March 5, 2009, a Second Amendment to Master
Repurchase Agreement dated as of September 23, 2009, a Third Amendment to Master
Repurchase Agreement dated as of March 4, 2010, a Fourth Amendment to Master
Repurchase Agreement dated as of July 30, 2010, a Fifth Amendment to Master
Repurchase Agreement dated as of March 4, 2011, a Sixth Amendment to Master
Repurchase Agreement dated as of June 29, 2011, and a Seventh Amendment to
Master Repurchase Agreement dated as of November 29, 2011 (as amended, the
“Repurchase Agreement”).

B. The Seller and U.S. Bank desire to amend the Repurchase Agreement as provided
herein.

AGREEMENT

In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1. Definitions. Capitalized terms used and not otherwise defined in this
Amendment have the meanings specified in the Repurchase Agreement.

Section 2. Amendments. The Repurchase Agreement is hereby amended as follows:

2.1 Definitions. Section 1.2 of the Repurchase Agreement is amended as follows:

(a) The definitions of “Aggregate Outstanding Purchase Price,” “Balance Funded
Rate,” “Change in Law,” “LIBOR Margin,” “Pricing Rate,” “Termination Date,” and
“Tranche” are amended and restated in their respective entireties as follows:

“Aggregate Outstanding Purchase Price” means as of any Determination Date, an
amount equal to the sum of the Purchase Prices for all Purchased Loans included
in all Open Transactions (other than Discretionary Purchases).

“Balance Funded Rate” means 4.00% per annum.



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any applicable Legal Requirement after
the Effective Date, (b) any change in any applicable Legal Requirement or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) reasonable compliance by any Buyer (or by any applicable
office of any Buyer) with any request, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
Effective Date. Without limiting the foregoing, for purposes of Sections 6.4,
6.5 and 6.7, the term “Change in Law” shall include (i) all requests, rules,
guidelines or directives in connection with Dodd-Frank Wall Street Reform and
Consumer Protection Act and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Bank Supervision (or any successor or similar authority) or the United States
financial regulatory authorities, regardless of the date adopted, issued,
promulgated or implemented.

“LIBOR Margin” means 2.50% or, with respect to Discretionary Purchases, 3.00%.

“Pricing Rate” means the per annum percentage rate for determination of Price
Differential. The Pricing Rate for any Tranche may be determined by reference to
the Balance Funded Rate, the LIBOR Rate plus the LIBOR Margin, or the Past Due
Rate, as specified by the Seller or as otherwise determined under this
Agreement.

“Termination Date” means the earlier of (i) March 3, 2013, and (ii) the date
when the Buyers’ Commitments are terminated pursuant to this Agreement, by order
of any Governmental Authority or by operation of law.

“Tranche” means a portion of the Open Transactions. A Tranche may be a Balance
Funded Rate Tranche or a LIBOR Rate Tranche.

(b) The following new definitions are added:

“Discretionary Facility Amount” means $45,000,000.

“Discretionary Purchases” is defined in Section 2.1.

(c) The definitions of “Commitments Cancellation Date” and “Prime Rate Tranche”
are deleted in their respective entireties.

2.2 Discretionary Purchases.

(a) Section 2.1 of the Repurchase Agreement is amended by adding the following
proviso clause at the end of the first sentence thereof:

 

2



--------------------------------------------------------------------------------

; provided that, the Buyers may, in their respective sole discretion and subject
to the terms and conditions of this Agreement and in accordance with their
respective Funding Shares, make revolving purchases of Eligible Loans on a
servicing-released basis through the Termination Date having an aggregate
Purchase Price in excess of the Maximum Aggregate Commitment in effect on any
Determination Date (“Discretionary Purchases”) so long as the aggregate Purchase
Prices of all such Eligible Loans does not exceed the sum of the Discretionary
Facility Amount and the Maximum Aggregate Commitment then in effect.

(b) Section 2.1 of the Repurchase Agreement is further amended by adding the
following new sentence at the end thereof:

Notwithstanding anything to the contrary, no Buyer has any obligation to make
any Discretionary Purchase, and no Buyer need demonstrate any material adverse
change in the Seller’s financial condition, business, properties or assets,
operations or prospects, or that any of the conditions of Article 3 has not been
met in order to refuse to make any Discretionary Purchase. Any determination by
the Administrative Agent as to which Purchased Loans were made in Discretionary
Purchases shall be conclusive and binding in the absence of manifest error.

2.3 Optional Reduction or Termination of Buyers’ Commitments. Section 2.6 of the
Repurchase Agreement is amended to read in its entirety as follows:

2.6. Optional Reduction or Termination of Buyers’ Commitments. The Seller may,
at any time, without premium or penalty, upon not less than ten (10) Business
Days prior written notice to the Administrative Agent, reduce or terminate the
Maximum Aggregate Commitment or the facility for Discretionary Purchases,
subject to the following conditions: (i) any such reduction in either the
Maximum Aggregate Commitment or the Discretionary Facility Amount shall be in a
minimum aggregate amount for all the Buyers of $25,000,000, or, if more, in an
integral multiple of $25,000,000; (ii) the Seller may reduce the Maximum
Aggregate Commitment or the Discretionary Facility Amount no more than once each
calendar quarter, (iii) at no time may the Aggregate Outstanding Purchase Price
exceed the Maximum Aggregate Commitment after giving effect to any reduction in
the Maximum Aggregate Commitment; (iv) at no time may the aggregate outstanding
Purchase Price of all Discretionary Purchases exceed the Discretionary Facility
Amount; and (v) unless terminated in full, the Maximum Aggregate Commitment
shall not be reduced to less than $100,000,000. Upon termination of the Buyers’
Commitments and the facility for Discretionary Purchases pursuant to this
Section, the Seller shall pay to the Administrative Agent for the ratable
benefit of the Buyers the full amount of all outstanding Obligations under the
Repurchase Documents.

2.4 Purchase and Repurchase Deadlines.

 

3



--------------------------------------------------------------------------------

(a) The phrase “4.00 p.m.” in Section 3.2 of the Repurchase Agreement is
replaced in each place it appears with the phrase “3:45 p.m.”

(b) The phrase “1:00 p.m.” in Section 3.4 of the Repurchase Agreement is
replaced with the phrase “2:00 p.m.”

2.5 Sublimits. Section 4.2 of the Repurchase Agreement is amended as follows:

(a) Section 4.2(c) is amended and restated in its entirety to read as follows:

(c) The Aggregate Outstanding Purchase Price of all Purchased Loans that are of
the type listed in the first column of the following table shall not exceed the
percentage of the Maximum Aggregate Commitment listed in the second column of
the table:

 

Type of Purchased Loan

   Maximum Percentage of  Maximum
Aggregate Commitment  

Jumbo Mortgage Loans

     10 % 

Agency-eligible Forty Year Loans

     5 % 

High CLTV MIP Mortgage Loans

     10 % 

Streamline Refinance Loans

     5 % 

Sales to Penny Mac Mortgage

Investment Trust

     5 % 

(b) The following is added to the end of Section 4.2:

(d) The aggregate outstanding Purchase Price of all Mortgage Loans (of any type)
purchased in Discretionary Purchases shall not exceed the Discretionary Facility
Amount.

Notwithstanding anything to the contrary in this Agreement, the Buyers shall not
enter into any Discretionary Purchase if such Discretionary Purchase would cause
any of the sublimits set forth above in this Section 4.2 to be exceeded. Solely
for the purpose of determining compliance with this Section 4.2 on any date of
determination, the Maximum Aggregate Commitment shall be calculated as the sum
of the otherwise applicable Maximum Aggregate Commitment plus the Discretionary
Facility Amount, and the Aggregate Outstanding Purchase Price of each applicable
type of Mortgage Loans shall be calculated including all Discretionary Purchases
of such type outstanding or to be made on such date.

2.6 Pricing Rate. Sections 5.1, 5.2, and 5.3 of the Repurchase Agreement are
amended and restated in their respective entireties as follows:

 

4



--------------------------------------------------------------------------------

5.1 Pricing Rate. Subject to the following rules, and as contemplated in the
definition of “Pricing Rate,” unless the Seller has validly elected the Balance
Funded Rate for specific Tranches, the Pricing Rate to be applied to the
Purchase Prices of Purchased Loans to determine the Price Differential in all
Open Transactions or Tranches as to which the Price Differential is to be
determined by reference to the LIBOR Rate, on any day when no Event of Default
has occurred and is continuing, shall be the LIBOR Rate plus the LIBOR Margin
applicable from time to time (in each case computed annually); provided that,
notwithstanding the foregoing, the Pricing Rate will not in any event be less
than 2.75% or, with respect to Discretionary Purchases, 3.25%.

5.2 Seller’s Election of Pricing Rate. The Seller may elect that the Pricing
Rate to be multiplied by the Purchase Prices of the subject Purchased Loans or
any Tranche to determine the Price Differential in all Open Transactions or
portions thereof designated as Tranches be the Balance Funded Rate from time to
time by giving the Administrative Agent telephonic notice not later than 10:00
AM on the effective date of such election, specifying the Business Day when such
election is to become effective and confirming the telephonic notice in writing
by not later than the close of business on the same day. A Balance Funded Rate
may only be selected where a Buyer is holding Qualifying Balances and shall only
be applicable to such Buyer.

5.3 Seller’s Re-election of the Pricing Rate. If the Seller has elected the
Balance Funded Rate for any Tranche or Tranches, the Seller may thereafter elect
that the Pricing Rate to be so multiplied by the Purchase Prices of the subject
Purchased Loans in Open Transactions or such Tranches outstanding from time to
time again bear interest at the LIBOR Rate plus the LIBOR Margin by giving the
Administrative Agent telephonic notice not later than 10:00 AM on the effective
date of such election, specifying the Business Day when such election is to
become effective and confirming the telephonic notice in writing by not later
than the close of business on the same day.

2.7 Increased Cost and Capital Adequacy. Sections 6.4 and 6.5 are amended and
restated in their entirety as follows:

6.4. Increased Cost. If any Change in Law subsequent to the Effective Date:

(a) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, or other extensions of credit
by, or any other acquisition of funds by, any office of a Buyer which is not
otherwise included in the determination of the LIBOR Rate hereunder; or

(b) shall impose on a Buyer any other condition;

and the result of any of the foregoing is to increase the cost to such Buyer, by
an amount which such Buyer deems to be material, of entering, continuing or
maintaining any Transaction or to reduce any amount due or owing hereunder in
respect thereof, then, in any such case, the Seller shall promptly pay the
Administrative Agent (for distribution to such Buyer) such additional amount or
amounts as calculated by the Buyer in good faith as will compensate the Buyer
for such increased cost or reduced amount receivable.

 

5



--------------------------------------------------------------------------------

6.5. Capital Adequacy. If any Buyer shall have determined that any Change in Law
applicable to the Buyer or any corporation controlling the Buyer subsequent to
the Effective Date shall have the effect of reducing the rate of return on the
Buyer’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which the Buyer or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
the Buyer’s or such corporation’s policies with respect to capital adequacy) by
an amount deemed by the Buyer to be material, then from time to time, the Seller
shall promptly pay to the Administrative Agent (for distribution to such Buyer)
such additional amount or amounts as will compensate the Buyer or such
corporation for such reduction.

2.8 LIBOR Rate Tranches and Balance Funded Rate Tranches. Section 6.7 of the
Repurchase Agreement is amended and restated in its entirety as follows:

6.7. Provisions Relating to LIBOR Rate Tranches and Balance Funded Rate
Tranches. If, on the date for determining the LIBOR Rate in respect of any LIBOR
Rate Tranche, any Buyer determines (which determination shall be conclusive and
binding, absent error) that the LIBOR Rate will not adequately and fairly
reflect the cost to such Buyer of funding such LIBOR Rate Tranche, then such
Buyer shall notify the Administrative Agent, and the Administrative Agent shall
notify the Seller, of such determination, whereupon the obligation of such Buyer
to make, or to convert any Tranche to, LIBOR Rate Tranches shall be suspended
until such Buyer notifies the Administrative Agent, and the Administrative Agent
notifies the Seller, that the circumstances giving rise to such suspension no
longer exist. Outstanding LIBOR Rate Tranches held by such Buyer shall thereupon
automatically be converted to bear interest at a rate equal to the Federal Funds
Rate plus 0.50% plus the LIBOR Margin, and in such event, the Seller will
thereafter be entitled to designate subsequent Tranches to bear interest at the
Federal Funds Rate plus 0.50% plus the LIBOR Margin.

If, after the date of this Agreement, any Change in Law shall make it unlawful
or impossible for such Buyer to make, maintain or fund LIBOR Rate Tranches or
Balance Funded Rate Tranches, such Buyer shall notify the Seller and the
Administrative Agent, whereupon the obligation of such Buyer to make or convert
Tranches into LIBOR Rate Tranches or Balance Funded Rate Tranches, shall be
suspended until such Buyer notifies the Seller and the Administrative Agent that
the circumstances giving rise to such suspension no longer exist. If any Buyer
determines that it may not lawfully continue to maintain any LIBOR Rate Tranches
or Balance Funded Rate Tranches, all of the affected Tranches shall be
automatically converted as of the date of such Buyer’s notice to bear interest
at a rate equal to the Federal Funds Rate plus 0.50% plus the LIBOR Margin and,
in such event, the Seller will thereafter be entitled to designate subsequent
Tranches to bear interest at the Federal Funds Rate plus 0.50% plus the LIBOR
Margin.

2.9 Actions Requiring All Buyers’ Consent. Section 22.3(a) of the Repurchase
Agreement is amended by adding the phrase “or the Discretionary Facility Amount”
immediately after the phrase “Increases the Maximum Aggregate Commitment.”

2.10 Approved Investors. Schedule AI to the Repurchase Agreement is amended and
restated in its entirety to read as set forth on Exhibit A.

 

6



--------------------------------------------------------------------------------

2.11 Form of Request. Exhibit A to the Repurchase Agreement is amended and
restated in its entirety to read as set forth on Exhibit B.

Section 3. Conditions Precedent. This Amendment shall become effective as of the
date first above written upon delivery by the Seller of, and compliance by the
Seller with, the following:

3.1 This Amendment duly executed by the Seller and U.S. Bank.

3.2 A Second Amended and Restated Agency Fee Letter in form and substance
satisfactory to U.S. Bank, duly executed by the Seller and U.S. Bank.

3.3 Original resolutions of the Seller’s general partner’s board of directors,
certified as of the date of this Amendment by the Seller’s general partner’s
corporate secretary, assistant secretary, or other authorized officer,
authorizing the execution, delivery, and performance by the Seller of this
Amendment and all other documents and instruments to be delivered by the Seller
pursuant to this Amendment (the “Amendment Documents”).

3.4 A certificate of the Seller’s general partner’s corporate secretary,
assistant secretary, or other authorized officer as to (i) the incumbency of the
Seller’s officers executing this Amendment and all other Amendment Documents
executed or to be executed by or on behalf of the Seller and (ii) the
authenticity of such officers’ signatures, specimens of which shall be included
in such certificate or set forth on an exhibit attached to it (U.S. Bank shall
be entitled to rely on that certificate until the Seller has furnished a new
certificate to U.S. Bank).

3.5 Such other documents as U.S. Bank may reasonably request.

Section 4. Miscellaneous.

4.1 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all terms and provisions set forth in the Repurchase
Agreement and the other Repurchase Documents that are inconsistent with this
Amendment, and the terms and provisions of the Repurchase Agreement and each
other Repurchase Document are ratified and confirmed and shall continue in full
force and effect.

4.2 Seller Representations and Warranties. The Seller hereby represents and
warrants that the representations and warranties set forth in Section 15 of the
Repurchase Agreement are true and correct in all material respects with the same
force and effect on and as of the date hereof as though made as of the date
hereof.

4.3 Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.

4.4 Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any

 

7



--------------------------------------------------------------------------------

reference in such Repurchase Document to the Repurchase Agreement shall refer to
the Repurchase Agreement as amended and modified hereby.

4.5 Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York as applicable to the
Repurchase Agreement.

4.6 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Seller, U.S. Bank, and their respective successors and
assigns, except that the Seller may not assign or transfer any of its rights or
obligations hereunder without U.S. Bank’s prior written consent.

4.7 Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed an original, but all of which
when taken together shall constitute one and the same instrument.

4.8 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

4.9 ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[The next page is the signature page.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have caused this Eighth Amendment to Master
Repurchase Agreement to be executed as of the date first set forth above.

 

The Seller: DHI MORTGAGE COMPANY, LTD. By:   DHI Mortgage Company, GP, Inc., its
General Partner By:  

/S/ MARK C. WINTER

Name:  

Mark C. Winter

Title:  

CFO/EVP

 

The Buyer, the Administrative Agent, and the Syndication Agent: U.S. BANK
NATIONAL ASSOCIATION By:  

/S/ EDWIN D. JENKINS

Name:  

Edwin D. Jenkins

Title:  

Senior Vice President

[Signature Page to Eighth Amendment to Master Repurchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE AI

APPROVED INVESTORS

 

Current Investors as of 2-8-2012     

Investor

   S&P CP
Rating    Moody’s
CP Rating   

Related Parent Company

  

Product Approval

Charter Bank

   N/A    N/A       Conforming

Chase Home Equity

   A-1    P-1    JPMorgan Chase Bank N.A    Conforming/Non-conforming

CitiMortgage, Inc

   A-1    P-1    Citibank, N. A.    Conforming/Non-conforming

Federal Home Loan Mortgage Corp. (Freddie Mac)

   A-1+    P-1       Conforming/Non-conforming

Federal National Mortgage Assoc. (FNMA)

   A-1+    P-1       Conforming/Non-conforming

Government National Mortgage Assoc. (GNMA)

   N/A    N/A       Conforming

JPMorgan Chase Bank

   A-1    P-1    JPMorgan Chase & Co.    Conforming/Non-conforming

Leader Financial Services

   N/A    N/A       Conforming

Marsh Associates, Inc

   N/A    N/A       Conforming

PennyMac Mortgage Investment Trust

   N/A    N/A       Conforming

Standard Mortgage Corporation

   N/A    N/A       Conforming

U.S. Bank, N.A.

   A-1+    P-1    U.S. Bancorp    Conforming/Non-conforming

Wells Fargo Bank, N.A.

   A-1+    P-1    Wells Fargo & Company    Conforming/Non-conforming Housing
Agencies            

Alabama Housing Finance Authority

   N/A    N/A       Conforming

California Housing Finance Agency

   N/A    N/A       Conforming

Colorado Housing & Finance Authority

   N/A    N/A       Conforming

Georgia Housing and Finance Authority

   N/A    N/A       Conforming

Illinois Housing Development Authority

   N/A    N/A       Conforming

Minnesota Housing Finance Agency

   N/A    N/A       Conforming

New Mexico Housing Finance Authority

   N/A    N/A       Conforming

Nevada Housing Division

   N/A    N/A       Conforming

North Carolina Housing Finance

   N/A    N/A       Conforming

Oregon Housing and Community Services

   N/A    N/A       Conforming

South Carolina State Housing Finance

   N/A    N/A       Conforming

Washington State Housing Finance Commission

   N/A    N/A       Conforming

All affiliate/subsidaiary purchasers of each Rated Parent Company shall be an
approved investor



--------------------------------------------------------------------------------

EXHIBIT B

EXHIBIT A

to Master Repurchase Agreement

FORM OF REQUEST/CONFIRMATION

 

To:

  From:

U.S. Bank National Association, Administrative Agent

  DHI Mortgage Company, Ltd.

800 Nicollet Mall

  12357 Riata Trace Parkway

Mortgage Banking Services BC-MN-H03B

  Suite C-150

Minneapolis, MN 55402

  Austin, TX 78727

Attention: Compliance Manager

  Attention: Lisa Collett

Phone: 612-303-3543

  Phone: 512-533-1382

Fax: 612-303-2255

  Fax: 866-699-0331

Email: mortgagebankingservices@usbank.com

  email: lcollett@dhimortgage.com

Please refer to the Master Repurchase Agreement dated March 27, 2008, among DHI
Mortgage Company, Ltd. (the “Seller”), U.S. Bank National Association (“U.S.
Bank”), as a Buyer, the Administrative Agent, and the Syndication Agent, and the
other buyers party thereto (such other buyers, if any, together with U.S. Bank,
the “Buyers”), which, as it has been or may hereafter be supplemented, amended,
or restated from time to time, is herein called the “Current Repurchase
Agreement.” Any term defined in the Current Repurchase Agreement and used in
this request shall have the meaning given to it in the Current Repurchase
Agreement.

The Seller currently qualifies under the Current Repurchase Agreement for, and
hereby requests, purchases as set forth below (the “Requested Purchases”) to be
made on the following Purchase Date:             , 20     (which must be a
Business Day).

The Pricing Rates for this Transaction shall be determined from time to time in
accordance with the definition of that term in the Current Repurchase Agreement
and the provisions of Section 5 of the Current Repurchase Agreement.



--------------------------------------------------------------------------------

     LIBOR Rate    Balance Funded Rate

Previous Day Aggregate Outstanding Purchase Price (excluding Discretionary
Purchases)

     

Previous Day aggregate Purchase Price of Discretionary Purchases

     

Purchase Price To Be Advanced

     

Repurchase Price To Be Paid

     

Syndication Settlement Amount

     

Aggregate Outstanding Purchase Price (Discretionary Purchases)

     

Aggregate Purchase Price of Discretionary Purchases

     

The Buyers’ Margin Percentage, as specified in the definition of that term in
the Current Repurchase Agreement, is:

(i) for all Purchased Loans except Jumbo Mortgage Loans, High CLTV MIP Mortgage
Loans, and Streamline Refinance Loans, 95%;

(ii) for Jumbo Mortgage Loans, 93%;

(iii) for High CLTV MIP Mortgage Loans, 90%; and

(iv) for Streamline Refinance Loans, 90%.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, but subject to the next sentence, with respect to
FHA Loans, the Buyer’s Margin Percentage will, as of any date of determination,
be calculated as set forth in the table below, in each case determined based on
the HUD Compare Ratio calculated as of the end of the most recent month for
which the Seller has furnished the certificate required by Section 16.3(c)
(adjustment to the Buyer’s Margin Percentage for FHA Loans to become effective
on the first day following the delivery by the Seller of the certificate under
Section 16.3(c) for the relevant month):

 

HUD Compare Ratio

  

Buyers’ Margin Percentage

 

Less than or equal to 1.60 to 1.00

     95 % 

Greater than 1.60 to 1.00 but less than or equal to 1.80 to 1.00

     75 % 

Greater than 1.80 to 1.00 but less than or equal to 2.00 to 1.00

     50 % 

Greater than 2.00 to 1.00

     0 % 

Notwithstanding the foregoing, (a) any reduction to the Buyer’s Margin
Percentage for FHA Loans that is contemplated to be made by the preceding
sentence shall only be made at the option of the Administrative Agent
exercisable on or after the date on which such reduction would otherwise be
required by such sentence, (b) during the period from the effectiveness of the
Third Amendment hereto to March 31, 2010, the Buyer’s Margin Percentage for FHA
Loans shall be 95%, and (c) if the Seller has not timely furnished the
certificate required by Section 16(c) for any month, then, at the option of the
Administrative Agent, the Buyer’s Margin Percentage for FHA Loans shall be
calculated as if the HUD Compare Ratio was greater than 2.00 to 1.00, which
percentage shall remain in effect until the first day following the delivery of
such certificate for such month.

After the Requested Purchases, the Aggregate Outstanding Purchase Price will not
exceed the Maximum Aggregate Commitment.

The Seller has delivered today multiple Mortgage Loan Transmission Files. All
Loans listed in such Mortgage Loan Transmission Files are Eligible Loans. For
each of the Mortgage Loans listed on the Mortgage Loan Transmission Files
submitted in connection with this Request/Confirmation:

(a) The Basic Papers have been or will be executed and delivered by all
appropriate Persons.



--------------------------------------------------------------------------------

(b) The Seller is electronically communicating to the Custodian a complete
Mortgage Loan Transmission File, and the information stated for such Mortgage
Loan in such standard Mortgage Loan Transmission File is correct and complete in
accordance with the Record Layout, as defined and provided for in (and attached
as an exhibit to) the Custody Agreement.

(c) Such Mortgage Loan has been (or will be) originated, closed, funded and (if
applicable) negotiated and assigned to the Seller.

(d) For each such Mortgage Loan being offered as a Dry Loan, the Basic Papers
are being concurrently delivered to the Custodian.

(e) For each such Mortgage Loan being offered as a Wet Loan, the complete File
for such Mortgage Loan, including all Basic Papers and all Supplemental Papers,
is or will be in the possession of either that Mortgage Loan’s closer, the
Seller or the Servicer or Subservicer for that Mortgage Loan, its Basic Papers
are in the process of being delivered to the Custodian and such Basic Papers
will be delivered to the Custodian on or before seven (7) Business Days after
the Purchase Date specified above.

Pursuant to the terms of the Custody Agreement and acknowledging and agreeing
that new value, as that term is used in the New York Uniform Commercial Code,
has been given in reliance thereon, the Seller hereby sells, negotiates and
transfers to the Buyers the Mortgage Loans listed on the attached Schedule of
Mortgage Loans. The Seller acknowledges that the Administrative Agent and the
Buyers will rely on the truth of each statement in this Request/Confirmation and
such Mortgage Loan Transmission File in purchasing such Purchased Loans referred
to herein.

The Purchase Prices for the Purchased Loans referred to herein should be
deposited in the Funding Account for payment as set forth on the instructions in
the Mortgage Loan Transmission File or such other account as indicated by the
Seller.

No Default has occurred under the Repurchase Documents that has not been cured
by the Seller or declared in writing by the Administrative Agent to have been
waived, and no Event of Default has occurred under the Repurchase Documents that
the Administrative Agent has not declared in writing to have been cured or
waived. There has been no material adverse change in any of the Central Elements
in respect of the Seller or any of its Subsidiaries since the date of the
Seller’s most recent annual audited Financial Statements that have been
delivered to the Administrative Agent and the Buyers.

All items that the Seller is required to furnish to the Buyers, the
Administrative Agent or the Custodian in connection with the Requested Purchases
and otherwise have been delivered, or will be delivered before the Purchase Date
specified above, in all respects as required by the Current Repurchase Agreement
and the other Repurchase Documents. All documentation described or referred to
in the Mortgage Loan Transmission File submitted to the Administrative Agent
with this Request/Confirmation conforms in all respects with all applicable
requirements of the Current Repurchase Agreement and the other Repurchase
Documents.



--------------------------------------------------------------------------------

The Seller hereby warrants and represents to the Buyers and the Administrative
Agent that none of the Purchased Loans (including, but not limited to, Purchased
Loans described or referred to in this request) has been sold to any Person
other than the Buyers, is pledged to any Person other than Administrative Agent,
for the benefit of itself and the Buyers, or supports any borrowing or
repurchase agreement funding other than purchases under the Current Repurchase
Agreement.

The undersigned officer hereby certifies that all of the Seller’s
representations and warranties (a) in the Current Repurchase Agreement and all
of the other Repurchase Documents (except only to the extent that (i) a
representation or warranty speaks to a specific date or (ii) the facts on which
a representation or warranty is based have been changed by transactions or
conditions contemplated or expressly permitted by the Repurchase Documents) and
(b) in this request are true and correct on the date of this request and that
the Seller qualifies for the Requested Purchases.

 

DHI Mortgage Company, Ltd.

By: DHI Mortgage Company GP, Inc.

Its General Partner

By:  

 

Name:  

 

Title:  

 